Citation Nr: 0014255	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder, characterized as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
October 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim for service connection for 
schizophrenia.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was initially denied 
in February 1979; the veteran did not file a timely appeal.  
A subsequent attempt to reopen was denied by the RO and 
upheld by the Board in a March 1993 decision.  

2.  The RO denied reopening the claim for service connection 
for a psychiatric disorder, characterized as schizophrenia, 
by rating action of March 1996; the RO notified the veteran 
of that decision by letter dated March 13, 1996; he did not 
appeal.  

3.  Evidence received since the March 1996 rating decision is 
probative of the issue of entitlement to service connection 
for a psychiatric disorder, characterized as schizophrenia.  

4.  The medical evidence included a diagnosis of chronic 
schizophrenia within one year of the veteran's separation 
from service.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision became final because the RO 
notified the veteran of that decision by letter dated March 
13, 1996, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

2.  The evidence received since the March 1996 rating 
decision is cumulative; the claim for service connection for 
a psychiatric disorder, characterized as schizophrenia, is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for a 
psychiatric disability, characterized as schizophrenia, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.309(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, characterized as schizophrenia

Factual Background

The state of the evidence prior to March 1996

At age 16, the veteran was admitted to a public hospital from 
February 1976 to April 1976.  At admission, the veteran 
reported that he had been discharged from another 
hospitalization a few days earlier, after a long stay, for 
"acute psychosis," only partially resolved, and the 
discharge diagnosis was mental retardation with 
schizophrenia.  During hospitalization, the veteran admitted 
to auditory and visual hallucinations.  Upon release from the 
hospital in April 1976, he was diagnosed as having an acute 
schizophrenic episode and given a guarded prognosis.  

The veteran's service medical records were essentially 
negative for signs or findings of psychiatric problems.  The 
October 1976 enlistment and September 1977 separation 
examination reports stated that the veteran's psychiatric 
health was normal, and the veteran denied nervous trouble of 
any sort.  

Post-service VA and public hospital psychiatric treatment 
records indicated that the veteran was treated for 
schizophrenia within a year of separation from service.  In 
June 1978, the final diagnosis was chronic undifferentiated 
type schizophrenia just before the veteran was transferred 
from Terrell State Hospital to a VA hospital.  At the VA 
hospital, the veteran reported having mental problems since 
he was 16 years old and hit the occipital region of his head 
on the floor during a fight.  Since then, the veteran heard 
God's voice telling him to do bad things, including raping 
and stealing.  The June 1978 assessment was paranoid 
schizophrenia in partial remission.  In July 1978, the 
veteran was admitted to the hospital because he was extremely 
agitated and talking incoherently.  He reported hearing 
voices and periodically became hostile.  The examiner stated 
that the veteran's psychopathology started when the veteran 
was age 16.  The July 1978 diagnosis was chronic 
undifferentiated schizophrenic.  

The RO denied service connection for schizophrenia in 
February 1979.  The veteran did not file a timely appeal and 
this determination became final.  

Evidence added to the record since February 1979 included May 
1978 and July 1989 to October 1991 psychiatric treatment 
records from a public mental health center and VA outpatient 
records for general medical care from May 1987 to December 
1990.  These records showed that the veteran continued to 
receive treatment for a schizophrenic type disorder.  

The April 1982 claim stated that the veteran believed that he 
suffered from a mental illness that began in 1975 before he 
entered the military.  

The July 1989 Axis I diagnosis was schizoaffective disorder.  
The August 1989 and September 1990 diagnoses included 
schizoaffective disorder and bipolar disorder with explosive 
tendencies.  

The April 1991 claim stated that the veteran had received 
Social Security Disability income since March 1991.  

At the March 1992 regional office hearing, the veteran 
testified that he had hallucinations and heard voices in 
service similar to the problems he experienced while in the 
state hospital prior to service.  The veteran testified that 
he was not on medications when he entered service.  He was 
unable to name any event that caused schizophrenia to worsen 
in service.  His mother testified that she had him admitted 
to the hospital in May 1978 because he appeared genuinely 
confused when he returned home from service.  

The March 1993 Board decision concluded that the additional 
evidence was not new and material, but rather cumulative of 
evidence previously considered in the February 1979 rating 
decision.  

The November 1995 statement alleged that schizophrenia 
preexisted service and was directly related to infractions 
and involvement in any wrongdoing in the military.  The 
veteran alleged that he had auditory hallucinations and 
intrusive thoughts.  


The state of the evidence since March 1996.

The July 1996 and September 1996 statements alleged that the 
veteran received Social Security Disability income.  

The RO received additional medical records from Parkland 
Hospital, Texas Mental Health and Mental Retardation Center, 
and Terrell State Hospital in December 1997 and from the 
Texas Department of Corrections Medical Facility in January 
1998.  Only some of the additional medical records were 
duplicates of medical records received by the RO prior to 
March 1996.  

The May 1978 state hospital records further described the 
veteran's hospitalization at age 18 with a diagnosis of 
chronic undifferentiated type schizophrenia.  The veteran 
reported that he got into a lot of fights in service and that 
his commanding officer recommended his discharge.  His mother 
brought him to the VA hospital after service because he began 
having trouble with his nerves.  The veteran had been seen 
running about with a knife, slashing trees.  He reported 
fighting with his mother and having auditory hallucinations.  
The diagnostic impression was chronic undifferentiated type 
schizophrenia in June 1978 prior to his transfer to a VA 
hospital.  

The July 1985 diagnosis was schizophrenia.  The August 1985 
diagnosis included schizoaffective disorder and bipolar 
disorder with explosive tendencies.  In March 1987, the 
veteran reported a history of nervous problems since age 15 
with hospitalization for emotional problems.  The diagnosis 
included schizophrenia.  

The November 1994 examination report stated that the veteran 
reported a 20-year history of paranoid schizophrenia.  The 
Axis II diagnosis included paranoid schizophrenia in 
remission.  The March 1995 Axis I diagnosis included 
schizoaffective disorder versus bipolar disorder.  In April 
1995, the veteran reported that he received Social Security 
Disability income for a diagnosis of schizophrenia, paranoid 
type.  Later in April 1995, the veteran complained of nervous 
problems secondary to a head injury in 1985 when he was hit 
with a baseball bat.  His mental status was within normal 
limits and did not warrant medications.  The November 1995 
diagnosis was schizoaffective disorder characterized by 
outbursts.  

The March 1996 diagnosis was a history of schizoaffective 
disorder with controlled symptoms.  The April 1996, May 1996, 
and July 1996 diagnosis was paranoid schizophrenia in 
remission because the examiner found no psychoses at this 
time.  The August 1996 and February 1997 diagnoses were 
paranoid schizophrenia.  The March 1997 impression was 
schizoaffective disorder.  The April 1997, May 1997, July 
1997, August 1997, and September 1997 impression was 
schizoaffective versus bipolar disorder.  

The veteran submitted numerous pages of lay statements that 
purported to copy undated laws pertaining to child support, 
criminal law, constitutional, and Social Security issues.  


Criteria

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


Analysis

The veteran has presented new evidence that was not in the 
record at the time of the March 1996 rating decision:  1) 
additional medical records from Parkland Hospital, Texas 
Mental Health and Mental Retardation Center, Terrell State 
Hospital, and the Texas Department of Corrections Medical 
Facility that described the circumstances surrounding the 
onset of schizophrenia and that confirmed the presence of 
current schizophrenia; and 2) lay statements since March 1996 
that purported to cite undated laws.  The medical evidence 
was not cumulative because only some of the medical records 
from the four health care providers were included in the 
record at the time of the March 1996 rating decision.  The 
lay statements that the veteran received Social Security 
Disability income simply repeated lay statements made prior 
to March 1996.  The other new lay statements were not 
material because no explanation was provided as to how 
undated child support, criminal law, constitutional, and 
Social Security regulations were relevant to the veteran's 
case.  
The claim must be reopened because the additional medical 
records which confirm the presence of current schizophrenia, 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The claim of entitlement to service connection is well 
grounded.  The medical evidence included a current diagnosis 
of a psychiatric disorder because several examiners stated a 
diagnosis of schizophrenia in 1996 and 1997 or of 
schizoaffective disorder in 1995, 1996, and 1997.  

The medical evidence showed diagnosis and treatment for 
schizophrenia within the first year after the veteran 
separated from service.  Although service medical records 
were negative for signs or findings of psychiatric problems 
during the veteran's year in service, private medical records 
showed diagnosis and treatment for chronic schizophrenia in 
June 1978, less than 9 months after service.  

The claim is well grounded because the medical evidence 
included a nexus opinion relating a current diagnosis of 
schizophrenia to active service.  Medical records showed 
hospitalization for an acute schizophrenic episode several 
months prior to service; yet, schizophrenia was found to be 
chronic within 9 months after separation from service, and 
the veteran described hearing voices before, during, and 
after service.  Accordingly, the claim of entitlement to 
service connection, based upon aggravation of a psychiatric 
disorder during active service, is well grounded.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection is reopened.  The claim of 
entitlement to service connection for a psychiatric disorder, 
characterized as schizophrenia, is well grounded.  



REMAND

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained the veteran's medical records 
from service and from the identified health care providers.  
The veteran's September 1999 statement declined a hearing, 
and he and his representative filed numerous lay statements.  

However, the VA has a duty to assist because the veteran 
alleged that he had received Social Security Disability (SSD) 
income for schizophrenia since March 1991, and the record 
does not show that the RO requested or obtained the SSD 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  This duty is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In addition, 
although schizophrenia was chronic in 1978 in the first year 
after service, the November 1994, April 1996, May 1996, and 
July 1996 diagnoses stated that the veteran's schizophrenia 
was in remission.  The VA has a duty to assist the veteran in 
obtaining a VA examination to determine whether his current 
schizophrenia is chronic as a result of aggravation in 
service of pre-existing acute schizophrenia.  

Therefore, this case is remanded to the RO for further 
development as follows:  

1.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's SSD records, including medical 
reports.  A failure to respond or a 
negative reply should be noted in writing 
and also associated with the claims 
folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
psychiatric examination.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including pre-existing, 
in-service, and post-service psychiatric 
conditions.  

The examiner should then offer a medical 
opinion as to the medical classification 
of the veteran's psychiatric conditions 
and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification.  In particular, the 
examiner should state whether the veteran 
currently has chronic schizophrenia, 
whether chronic schizophrenia pre-existed 
service, and whether chronic 
schizophrenia was incurred in or 
aggravated by active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a psychiatric disability, 
currently characterized as schizophrenia, 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 

